Citation Nr: 0321579	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  98-21 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for bilateral pes planus 
with bilateral plantar fasciitis and foot pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel




REMAND


On November 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		

1.  The veteran should be scheduled for a 
VA orthopedic examination to clarify the 
progression, if any, of bilateral foot 
pathology treated in service and to 
ascertain whether there is a medical 
nexus between any current foot disability 
and either military service or his 
service-connected degenerative disk 
disease of the lumbar spine.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination and 
he/she notes in the opinion that the 
records were available for review.  

On the basis of a review of the file and 
the physical examination, the physician 
should respond to the following and 
provide a full statement of the basis for 
the conclusions reached:  

(a)  Describe in detail all 
current pathology of each foot 
and provide the diagnosis.  

(b)  Is it as likely as not, or 
less likely than not that 
current bilateral foot disorder 
is related to service including 
the activities of military 
duty?  A separate answer should 
be provided for each foot and 
the examiner should refer to 
specific findings reported in 
the record.  

(c)  Is it as likely as not, or 
less likely than not that 
preservice pes planus increased 
in severity during service (as 
distinguished from a temporary 
exacerbation or flare-up)?  In 
answering this question, the 
examiner should refer to 
specific findings reported in 
the record.  A separate answer 
should be provided for each 
foot.  

[Note: For the purpose of this 
and the following question, the 
relevant period of military 
service extended from July 1970 
to August 1978 and does not 
include subsequent periods of 
Reserve service.]  

(d)  If the pes planus is found 
to have increased in severity 
during service, does the record 
show by clear and unmistakable 
(obvious or manifest) evidence 
that such increase was due to 
natural progression of the 
disorder?  In answering this 
question, the examiner should 
refer to specific findings 
reported in the record.  A 
separate answer should be 
provided for each foot.  

(e)  If bilateral pes planus 
with bilateral plantar 
fasciitis and foot pain is not 
found to have increased in 
severity in service beyond the 
natural progression of the 
disorder, is it as likely as 
not, or less likely than not 
that the veteran has additional 
disability of the feet as the 
result of the service-connected 
degenerative disk disease of 
the lumbar spine?  In other 
words, is there an additional 
increment of disability of the 
feet as a result of the 
service-connected back 
disability.  The examiner's 
attention is called to the 
December 1999 opinion of Dr. 
Mayo regarding this aspect of 
the veteran's claim.  If so, 
such additional increment 
should be described in terms of 
actual clinical findings 
recorded in the examination 
report.  A separate answer 
should be given for each foot.  


2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





